Honorable J. C. Zbranek
Chairman, Committee on Counties
House of Representatives.
Austin, Texas
                                  Opinion NO. WW- 665
                                  Re:   Constitutionality of
                                        certain provisions of
Dear Mr. Zbranek:                       House Bill 31.
        You have requested our opinion with regard to the
constitutionality of House Bill 31. This Bill provides
for the creation of a County Building Authority, in coun-
ties where applicable, primarily for the purpose of con-
structing, acquiring, improving, equipping, furnishing,
maintaining and operating a county building to be used
principally as a County Courthouse. The Bill is made ap-
plicable to:
             If      counties having a population
        in exceis'oi 600,000 according to the last
        preceding Federal Census and which have
        not constructed a county courthouse within
        the last ten (10) years."
        You have expressed particular concern as to the
constitutionality of those portions of the Bill which dele-
gate powers with regard to county business now exercised
by the County Commissioners Court to the County Building
Authority in counties where this Bill would be applicable.
        Before considering the constitutionality of grant-
ing the powers with regard to certain county business to
the County Building Authority, we feel constrained to point
out the following objections to tne Caption and Section 1
of the Bill as now written:
Honorable J. C. Zbranek, page 2 (WW- 665)


                             CAPTION
        Section 8 of the Bill provides in part as follows:
        "The authority is created primarily
        for the purpose of constructing, ac-
        quiring, improving, equipping, fur-
        nishing, maintaining and operating a
        County Building. . . ."
        That portion of the Caption of the Bill which refers
to the gowers of the County Building Authority reads as fol-
lows:          authorizing the creation of County Building
Authorities'& acquire, own and operate a public building to
be used principally as a County Courthouse; . . .'
        We would here point out that there is a variance be-
tween the powers given the authority in Section 8 of the Bill
and those enumerated In the Caption of the Bill. Therefore,
in our opinion, the powers contained in Section 8, particularly
the power to construct, which are not also contained in the
Caption are subject to being held Inoperative. We, therefore,
suggest that the Caption be changed to include all those powers
set forth in Section 8 of the Bill.
                           SECTION 1
        The first sentence of this Section is subject to a
construction which would make this Bill a local or special
law prohibited by Section 56 of Article III of the Texas
Constitution.
        We say this due to the fact that t$e portion of the
first sentence of Section 1 which reads:          and which
have not constructed a County Courthouse within the last
ten (10) years," can be construed as fixing a period of ten
years which dates back from the effective date of the Bill.
        So construed, this Bill would be invalid under the
holding in City of Ft. Worth v. Bobbitt, 121 Tex. 14, 36
S.W.2d 470 71931) because it would appfy only to those
counties wherein a County Courthouse had not been con-
structed within the ten years immediately preceding the ef-
fective date of the Bill and would, therefore, be a local
or special law.
Honorable J. C. Zbranek, page 3 (~~-665


        In order to remove the posslbility of such a con-
struction it is suggested that the first sentence in
Section 1 be changed to read as follows:
             This Act shall be applicable only
             to counties having a population In
             excess of ~OO,~OO according to the
             last precedlng,Federal Census and
             which own and use, in conjunction
             with other structures, a courthouse
             which is more than ten (10) years
             old.
        The Caption of the Bill should be reworded to confrom
to this change.
        We pass now to the consideration of the portions of
the Bill which delegate powers relating to county business
which have heretofore been reposed in the Commissioners
court.
        Article 2351, Vernon's Annotated Texas Civil Statutes,
provides in part as follows:
             "Each Commissioners Court shall:
             I,. . .

             “7 . Provide and keep in repair court
        houses, jails and all necessary public bulld-
        ings." (emphasis ours.)
        Under the decisions of the Texas courts, it is well
settled that the Countv Commissioners Court has no Dower
except that specially conferred by the Constitution*or




1936, writ refused).
Honorable J. C. Zbranek, page 4 (WW-665)


          However, Section 18 of Article V of the Constitution
of Texas, which provides that Commissioners Courts shall
exercise such power and jurisdiction over county business
as is conferred by the Constitution and laws of the State
does not prevent the Legislature from committing any county
business to some other authority, nor does any other pro-
vision of the Constlt ti        hiblt the exercise of such
legislative power. C~ar?v?inley        93 Tex. 181, 54 S.W.
343 (1899);   Garrett v. Commissioner; Court of Limestone
~~~i;~~~~~~~~~~~~~~'~~~~t:'~~~~:';.~~~;~~:'          %8


        Sections 6, 7, 8 and 9 of the Bill set forth the
powers and purposes of the County Building Authority. We
find nothing in these Sections which is inconsistent with
the efficient and effective conduct of county business in
relation to county courthouses.
        In view of the last cited authorities, it is our
opinion that the Legislature may properly delegate to the
County Building Authority the powers conferred b,ySections
6, 7, 8 and 9 of this Bill in counties where this Bill
shall become effective and where such authority shall have
come into being in conformity with the provisions of this
Bill, without violating any provision of the Constitution.
        Section 4 of House Bill 31 requires the "qualified
voters of the county" to vote on the questions of the crea-
tion of the County Building Authority and the issuance of
bonds by the Authority in the same election.
        It is our opinion that Section 4 of this Bill is
unconstitutional in that it allows voters other than those
who own taxable property and who have duly rendered the same for
taxation to vote on the issuance of bonds ana tnus violates
Section 3a of Article VI of the Texas Constitution.
Carlton Independent School Dist., 156 Tex. 365, 295 S.
                                                     Y?FF
                                                       . d
408 (1956).
        We find no other provisions of this Bill which are
unconstitutional.
Honorable J. C. Zbranek, Page 5 (w-665)


                              SUMMARY
            The Caption of House Bill 31 does
            not conform with the powers dele-
            gated to the County Building Author-
            ity in Section 8 of said Bill; Section
            1 of said Bill is capable of being
            construed in a manner which would
            make It invalid as a local or special
            law under Section 56 of Article III
            of the Texas Constitution; Sections
            6, 7, 8 and 9 of the Bill, in which
            powers relating to county business
            are delegated to the Authority, are
            constitutional; Section 4 of the Bill
            violates Section 3a of Article VI
            of the Texas Constitution; all
            other portions of the Bill are con-
            stitutional.

                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                BY
                                        Lo,
                                     W. 0. Shultz
                                     Assistant


WOS:mfh                         BY
                                     Howard Mays
APPROVED:                            Assistant
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
H. Grady Chandler
J. Milton Richardson
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V.'Geppert